                                                                       USDC SONY
                                                                       D0,-..lTl\
                                                                         '-
                                                                                  1r1' 1--r
                                                                               ll\<L1'<1.


                                                                       ELECTRONICALLY FJLED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
NETSOC, LLC,
                                   Plaintiff,
                 -against-                                               18 CIVIL 12267 (RA)

                                                                            JUDGMENT
OATH INC.,
                                   Defendant.
-----------------------------------------------------------X
         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion & Order dated January 24, 2020, Oath's motion to

dismiss is granted on collateral estoppel grounds; accordingly, the case is closed.

Dated: New York, New York
       January 27, 2020



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     D/'lYYta~
                                                                          ~le
                                                                       Deputy
